

Exhibit 10.1

LICENSE AGREEMENT
 


THIS LICENSE AGREEMENT (“License”), entered into this 29th day of September,
2006, by and between LEGENT CLEARING LLC, a Delaware limited liability company
(hereinafter “Licensor”), and UNITED WESTERN BANCORP, INC., a Colorado
corporation (hereinafter referred to collectively as “Licensee”).
 
1. License. Licensor grants to Licensee, and Licensee accepts a limited term,
non-transferable, non-exclusive license to use the property located on Exhibit
“A” attached hereto on the terms and conditions set forth in this License
(hereinafter “the Property”). Licensor warrants that it has the right to grant
the license pursuant to this License and that it has obtained any and all
necessary permissions from third parties to grant the license. Licensor shall
indemnify and hold Licensee harmless for any losses, claims, damages, awards,
penalties, or injuries incurred, including reasonable attorney's fees, which
arise from any claim by any third party of an alleged infringement of a property
right arising out of the use of the license by the Licensee in accordance with
the terms of this License. This indemnity shall survive the termination of this
agreement.
 
2. Term. This License shall be for an initial term of seven (7) months (“Initial
Term”), commencing on the date hereof. Provided that Licensee shall not be in
default under this License, Licensee shall have the right, subject to payment of
the Monthly Payment (as defined below), to renew the License on a month to month
basis (“Subsequent Term”), and the License shall be terminable on thirty (30)
days notice given at any time by either party. All other provisions of this
License except those pertaining to the term shall apply to the Subsequent Term.
 
3. Compensation. Licensee agrees to pay Licensor for the non-exclusive right to
use the Property during Initial Term of this License the sum of Twenty One
Thousand and No/100 Dollars ($21,000.00), which shall be payable in monthly
installments on the first day of each month in the amount of Three Thousand and
No/100 Dollars ($3,000.00) (the “Monthly Payment”). During the Subsequent Term,
Licensee shall pay the Three Thousand and No/100 Dollar ($3,000.00) Monthly
Payment on the first day of each month.
 
4. Use. The Licensee shall have the non-exclusive right to use of the Property
solely for a business continuity site and for disaster planning site purposes
for no more than fifty (50) employees and for no other purpose, without
Licensor’s written consent. To the extent the Property is already in use by
Licensor or Licensor requires the use of the Property subsequent to commencement
of Licensee’s use, Licensor’s use of the Property shall take priority over
Licensee’s use of the Property. Further, in the event Licensee is using the
Property, Licensor shall be entitled to exclusive use of the Property 24 hours
after notice is given, whether by telephone, facsimile or by mail or overnight
carrier, from Licensor to Licensee, and Licensee shall remove Licensee’s staff
and restore the Property to its previous condition prior to Licensee’s use
within 24 hours after notice.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Payments. All payments under this License shall be made in current U.S. funds
to Licensor at 9300 Underwood Ave. Suite 400, Omaha, NE 68114, or at such other
place and to such other person as Licensor may from time to time designate in
writing.
 
6. Assignment; Subletting. Licensee shall not assign this License, nor
sublicense any rights to the Property or any part thereof, nor shall it use the
same for any other purpose than set forth in Paragraph 4 above without the
express written consent of Licensor.
 
7. Risk of Loss of Personalty. All personal property of Licensee placed or
located upon the Property shall be at the risk of Licensee or the owners
thereof, and Licensor shall not be liable for any damage to such personal
property of Licensee or to Licensee arising from any act, omission to act, or
negligence of any other person, firm or corporation. Licensor agrees to keep any
and all Licensee information, including but not limited to Licensee customer
information, that Licensor may have access to confidential.
 
8. Indemnity; Insurance. Licensee covenants and agrees to indemnify and save
Licensor harmless from and against all liabilities, claims, actions or causes of
action for damages or injuries to property and/or for any personal injury or
loss of life in or about the Property or common areas, arising for any reason
whatsoever during the term of this License, caused in whole or in part by
Licensee, its employees, agents and invitees. Licensee covenants to provide on
or before commencement of this License, and to keep in force during its term, a
comprehensive liability policy of insurance against any liability of Licensee,
its employees, agents and invitees, occasioned by accident or neglect, naming
Licensor as an additional insured. Such policy shall be written by a good and
solvent insurance company acceptable to Licensor, with coverage of not less than
One Million and No/100 Dollars ($1,000,000.00) combined or aggregate single
limit for personal injury, death or property damage per occurrence. Licensee
shall be liable to Licensor for any and all costs and attorneys’ fees incurred
or expended by Licensor in defending any claims for which Licensee may be liable
under this indemnity, including those incurred in enforcing this paragraph.
 
Licensor covenants and agrees to indemnify and save Licensee harmless from and
against all liabilities, claims, actions or causes of action for damages or
injuries to property and/or for any personal injury or loss of life in or about
the Property or common areas, arising for any reason whatsoever during the term
of this License, caused in whole or in part by Licensor, its employees, agents
and invitees. Licensor covenants to provide on or before commencement of this
License, and to keep in force during its term, a comprehensive liability policy
of insurance against any liability of Licensor, its employees, agents and
invitees, occasioned by accident or neglect, naming Licensee as an additional
insured. Such policy shall be written by a good and solvent insurance company
acceptable to Licensee, with coverage of not less than One Million and No/100
Dollars ($1,000,000.00) combined or aggregate single limit for personal injury,
death or property damage per occurrence. Licensor shall be liable to Licensee
for any and all costs and attorneys’ fees incurred or expended by Licensee in
defending any claims for which Licensor may be liable under this indemnity,
including those incurred in enforcing this paragraph.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
9. Compliance With Governmental Ordinances. Licensor and Licensee shall comply
with all statutes, ordinances, rules, orders and regulations of all federal,
state and local governmental agencies having jurisdiction over the Property.
 
10. Damage or Destruction of Property. If any buildings, structures or other
improvements containing the Property (the “Improvements”) shall be destroyed by
fire or the elements during the term of this License or damaged thereby to such
an extent as to render the Property unfit for use by Licensee, either party may
give notice to the other party within fifteen (15) days from the date of such
destruction or damage and this License shall thereupon terminate as of the date
of such destruction or damage, and the Monthly Payments shall be adjusted and
paid to such date. Provided, however, nothing herein contained shall obligate
Licensor to expend for repairs or rebuilding after such damage or destruction,
and if Licensor elects not to repair or rebuild as necessary, either party may
terminate this License as provided above.
 
11. Default; Notice. The prompt payment of all sums due hereunder, and the
faithful observance of the provisions of this License, are conditions of this
License and any failure on the part of Licensee to comply with the terms of this
License shall, at the option of Licensor, constitute a default under this
License. In the event of such a default (exclusive of the payment of any monies
due hereunder which shall constitute a default if not paid within ten (10) days
after due, without notice), Licensor shall give Licensee written notice of such
default and Licensee shall have ten (10) days within which to cure such default.
Upon the failure of Licensee to do so, Licensor, its agents or attorneys, may
exercise all rights permitted under Colorado law, including without limitation,
the right to enter the Property and remove all persons therefrom, and the
exercise of any right shall be without waiver of its right to pursue any other
legal remedy. In addition to such rights and remedies, Licensor shall have the
right to accelerate the payment of all amounts due hereunder and upon the
exercise of such right by the Licensor, all such payments shall become
immediately due and payable.
 
All notices shall be given, if to Licensee, at such address as may be designated
by the Licensee, and if to Licensor, at the address for payment of rent, and
shall be sufficient if hand-delivered or sent by U.S. Postal Service, certified,
return receipt requested.
 
12. Surrender of Site. Upon the expiration, revocation, termination, or default
under this License, Licensee shall, at no expense to the Licensor, release and
surrender the Property to the Licensor. In the event Licensee fails to remove
any or all improvements and/or personal property placed on or about the Property
after reasonable notice by the Licensor, License’s improvements and/or personal
property will be considered abandoned.
 
13. Maintenance. Licensee accepts the Property in the condition at the beginning
of this License and agrees to maintain the interior of the Improvements (except
for reasonable wear and tear arising from normal use thereof) during Licensee’s
use of the Property, and to repair or pay for any damages upon demand of
Licensor, whether caused by any act or neglect of Licensee or any person other
than Licensor during Licensee’s use of the Property.
 
14. Alterations. Licensee shall make no alterations to the Property or the
Improvements without Licensor’s written approval.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
15. Liens. Licensee shall indemnify and hold Licensor harmless from any and all
liens, claim or lien or other encumbrances against Licensee sought to be
enforced against the Property, of any kind or nature whatsoever including
statutory mechanic’s liens (other than as may be created by Licensor), including
costs and attorneys’ fees incurred by or arising out of such claims, and in the
event that any such claim is made against the Property, it shall constitute a
default hereunder if such claim is not discharged or transferred to other
security within ten (10) days.
 
16. Time of the Essence. Time is of the essence in this License and the
performance of its terms and conditions.
 
17. Licensee’s Personalty. All moveable fixtures and equipment placed upon the
Property by Licensee shall remain the property of Licensee, and may be removed
by Licensee upon termination of this License, provided Licensee has fulfilled
its covenants under this License, and provided Licensee restores any portion of
the Property to which such property was attached to its original condition.
 
18. Subordination. Licensee acknowledges that this License shall be subordinate
to all existing and future mortgages, and Licensee shall execute all documents
requested by Licensor or any Mortgagee to confirm such subordination.
 
19. Attorneys’ Fees. Should it be necessary for either party to employ an
attorney to enforce any of the terms of this License, the prevailing party shall
be entitled to recover its reasonable attorneys’ fees and costs in addition to
its other damages.
 
20. Governing Law. This License shall be interpreted and construed in accordance
with the laws of the State of Colorado. The parties agree to submit to
jurisdiction and venue in the state and federal courts located in Denver,
Colorado for any dispute which may arise under this Agreement.
 
IN WITNESS WHEREOF, the parties hereto executed this License effective as of the
day and year first set forth above.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 

       
LICENSOR:
      LEGENT CLEARING LLC  
   
   
    By:   /s/ Jeffrey N. Sime  

--------------------------------------------------------------------------------

Jeffrey N. Sime, President
   




  LICENSEE:       UNITED WESTERN BANCORP, INC.,              
By:
 /s/ Theodore J. Abariotes
 
Print Name:

--------------------------------------------------------------------------------

 Theodore J. Abariotes
 
Print Title:

--------------------------------------------------------------------------------

 Senior Vice President
   

--------------------------------------------------------------------------------

                 



 
- 5 -

--------------------------------------------------------------------------------

 